AMENDMENT TO FORUM FUNDS DISTRIBUTION AGREEMENT This Amendment (the “Amendment”) to the Distribution Agreement between Forum Funds and Foreside Fund Services, LLC (formerly known as Forum Fund Services, LLC) (the “Distribution Agreement”) dated as of March 31, 2009 by and between Forum Funds, a Delaware statutory trust (the “Trust”) and Foreside Fund Services, LLC, a Delaware limited liability company (“FFS”) is effective as of September 9, 2009 (the “Effective Date”). WHEREAS, the Trust and FFS desire to amend Appendix A of the Distribution Agreement to reflect amendments to the list of Funds; NOW THEREFORE, the parties hereto agree as follows: I. Appendix A to the Distribution Agreement is hereby amended and restated as provided on Exhibit A attached hereto. II. All other terms, conditions, provisions and sections of the Distribution Agreement remain in effect and are hereby incorporated herein by reference. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed in their names and on their behalf by and through their duly authorized officers, as of September 9, 2009. FORUM FUNDSFORESIDE FUND SERVICES, LLC By:/s/ Stacey E. HongBy:/s/ Richard J. Berthy Print Name:Stacey E. HongPrint Name:Richard J. Berthy Title:PresidentTitle:Vice President Exhibit A AMENDED APPENDIX A TO THE DISTRIBUTION AGREEMENT BETWEEN FORUM FUNDS AND FORESIDE FUND SERVICES, LLC APPENDIX A Funds and Class of the Trust As of September 9, 2009 FUND NAMESCLASS NAMES Absolute Opportunities Fund Institutional Shares Absolute Strategies Fund Institutional Shares and R Shares Adams Harkness Small Cap Growth Fund Beck, Mack & Oliver Global Equity Fund Auxier Focus Fund Investor Shares, A Shares The BeeHive Fund Brown Advisory Growth Equity Fund Institutional Shares and A Shares Brown Advisory Intermediate Income Fund Institutional Shares and A Shares Brown Advisory Core International Fund Institutional Shares Brown Advisory Maryland Bond Fund Institutional Shares Brown Advisory Opportunity Fund Institutional Shares and A Shares Brown Advisory Small-Cap Growth Fund Institutional Shares, A Shares and D Shares Brown Advisory Small-Cap Value Fund Institutional Shares and A Shares Brown Advisory Value Equity Fund Institutional Shares and A Shares Brown Advisory Flexible Value Fund Institutional Shares and A Shares Brown Advisory Small Cap Fundamental Value Fund Institutional Shares and A Shares DF Dent Premier Growth Fund Dover Long/Short Sector Fund Institutional Shares, Investor Shares Fountainhead Special Value Fund Golden Large Cap Core Fund Institutional Shares and Investor Shares Golden Small Cap Core Fund Institutional Shares and Investor Shares Grisanti Brown Value Fund Institutional Shares and Investor Shares Liberty Street Horizon Fund A Shares, C Shares and Institutional Shares Merk Hard Currency Fund Investor Shares Merk Asian Currency Fund Investor Shares Merk Absolute Return Currency Fund Investor Shares Payson Total Return Fund Polaris Global Value Fund
